Case: 11-30169     Document: 00511768545         Page: 1     Date Filed: 02/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2012
                                     No. 11-30169
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TILICUIS GERVAIS IRVIN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:05-CR-256-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Tilicuis Gervais Irvin has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Irvin has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30169   Document: 00511768545     Page: 2   Date Filed: 02/27/2012

                                 No. 11-30169

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.
      Counsel’s motions to file the motion to withdraw, the brief, and the record
excerpts under seal are GRANTED. Counsel’s request to put the motion to seal
itself under seal is also GRANTED.




                                       2